Dismissed and Memorandum Opinion filed April 30, 2009







Dismissed
and Memorandum Opinion filed April 30, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00712-CV
____________
 
HARRIS LINE SERVICE CO., INC., Appellant
 
V.
 
WOOD COUNTY ELECTRIC COOPERATIVE, INC., Appellee
 

 
On Appeal from the
402nd District Court
Wood County, Texas
Trial Court Cause
No. 2008-221
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 28, 2008.  On April 20, 2009, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.